NUMBER 13-11-00074-CR

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                           IN RE THE STATE OF TEXAS,
                        EX REL. ARMANDO R. VILLALOBOS,
                         COUNTY (DISTRICT) ATTORNEY,
                            CAMERON COUNTY, TEXAS


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                  Per Curiam Memorandum Opinion1

       Relator, the State of Texas, ex rel. Armando R. Villalobos, County (District)

Attorney, Cameron County, Texas, filed a petition for writ of mandamus in the above

cause on February 14, 2011, seeking to compel the trial court to vacate its January 19,

2011 order rescinding its previously entered findings of fact and conclusions of law and

granting a de novo hearing on a motion to suppress. On February 16, 2011, the State

       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
filed a motion to dismiss the petition for writ of mandamus as moot. The Court, having

examined and fully considered the motion to dismiss, is of the opinion that the motion

should be granted. Accordingly, the petition for writ of mandamus is DISMISSED as

moot.


                                                    PER CURIAM

Do not publish. See TEX. R. APP. P. 47.2(b).

Delivered and filed the 17th
day of February, 2011.




                                           2